Citation Nr: 1410475	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for postoperative residuals of a right shoulder dislocation with residual scarring and osteophytes, currently evaluated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for his postoperative residuals of a right shoulder dislocation with residual scarring and osteophytes ("right shoulder disability").  In his substantive appeal, the Veteran indicated that his shoulder had worsened since his most recent VA examination.  The record shows that the Veteran last underwent a compensation examination in October 2009.  During his hearing before the Board, he testified that his disability had worsened as he was no longer able to raise his arm to shoulder level.  He also noted onset of popping and cracking of the joint since the previous VA examination.  Since the Veteran has averred that his right shoulder disability has worsened, on remand VA should schedule a new examination to accurately assess the current level of impairment.

Further, during his hearing before the Board, the Veteran testified that he had been treated at VA facilities, specifically the VA outpatient clinic in Fort Worth.  He requested that VA obtain his updated treatment records prior to adjudicating his claim.  Accordingly, on remand, VA will obtain and associate with the claims file treatment records from the Fort Worth VA outpatient clinic.

The issue of entitlement to a total disability rating based on individual unemployability was raised during the February 2012 hearing before the Board.  When a request for individual unemployability is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to TDIU is before the Board and must be remanded as it is inextricably intertwined with the claim for an increased rating for a right shoulder disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Fort Worth, Texas, VA Medical Center and any associated outpatient clinic dated from January 2010 to the present.  All attempts to obtain these records must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  Access to the Veteran's claims file, to include Virtual VA and VBMS, and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

In accordance with the latest worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, his current complaints, and the nature and extent of any right shoulder disability.

In addition to addressing the range of motion of the right shoulder, the examiner is to specifically address the extent, if any, of functional loss of use of the shoulder due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.

The examiner must also indicate whether the Veteran's residual scarring is symptomatic.

The examiner must address the nature of any impairment in the Veteran's ability to work due to his service-connected right shoulder disability.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that his service-connected right shoulder disability, alone, precludes the Veteran from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disorders or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA/VBMS.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After conducting any indicated additional development, adjudicate the issues, including entitlement to total disability evaluation based on individual unemployability due to service connected disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

